EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a window processing part,” “a signal processing part,” and “a second converting part” in claims 1 and 10.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested and received in a telephone interview with T. Bryce Miller, Reg. No. 72,545 on July 12, 2022.
The amended claim is presented below in marked up form indicating the Examiner’s amendments being made to the claims. Only the claim presented below is being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed July 6, 2022.

Claim 1: An audio signal processing apparatus, comprising:
a first converting part that converts an input data sequence of an audio signal into frequency data using an IIR system DFT at each processing timing;
a window processing part that performs window processing on the frequency data using a window function;
a signal processing part that performs predetermined signal processing on the frequency data on which the window processing has been performed; and
a second converting part that converts the frequency data, on which the signal processing has been performed, into a time-axis data sequence,
wherein the second converting part calculates data of the time-axis data sequence from the frequency data having a[[the]] number of data points N on a[[the]] basis of a product of a coefficient W (= e2πj/N) and the frequency data on which the signal processing has been performed,
wherein the second converting part calculates the data of the time-axis data sequence using a delay parameter m whose value is determined corresponding to the window function, wherein the second converting part calculates the data of the time-axis data sequence by using

    PNG
    media_image1.png
    61
    321
    media_image1.png
    Greyscale

where x'(n) is the data of the time-axis data sequence, h(n) is the window function, F(n) is the frequency data on which the signal processing has been performed, and r is a parameter used in the IIR system DFT.

Claim 8: The audio signal processing apparatus according to claim 6, wherein the delay parameter m is set to be an integer value obtained by multiplying the number of data points N by a ratio of equal to or more than 10% and less than 30%, and the window function is formed such that, a data value h(0) of a head of a window and a data value h(N-1) of a tail of the window are 0 when the data value of the window function is normalized by the maximum value, and a data value h(m) at a position shifted from the head to the[[a]] tail by the delay parameter m is 0.8 or more.

Claim 10: An audio signal processing system comprising:
an audio input device that outputs an input voice as an audio signal; and
an audio signal processing apparatus that performs predetermined signal processing on the audio signal output from the audio input device,
wherein the audio signal processing apparatus includes:
an acquisition part that acquires a data sequence of an audio signal output by the audio input device;
a first converting part that converts the data sequence of the audio signal into frequency data using an IIR system DFT at each processing timing;
a window processing part that performs window processing on the frequency data using a window function;
a signal processing part that performs the predetermined signal processing on the frequency data on which the window processing has been performed; and
a second converting part that converts the frequency data, on which the signal processing has been performed, into a time-axis data sequence,
wherein the second converting part calculates data of the time-axis data sequence from the frequency data having a[[the]] number of data points N on a[[the]] basis of a product of a coefficient W (= e2πj/N) and the frequency data on which the signal processing has been performed,
wherein the second converting part calculates the data of the time-axis data sequence using a delay parameter m whose value is determined corresponding to the window function, wherein the second converting part calculates the data of the time-axis data sequence by using

    PNG
    media_image1.png
    61
    321
    media_image1.png
    Greyscale

where x '(n) is the data of the time-axis data sequence, h(n) is the window function, F(n) is the frequency data on which the signal processing has been performed, and r is a parameter used in the IIR system DFT.

Claim 11: An audio signal processing method comprising:
converting an input data sequence of an audio signal into frequency data using an IIR system DFT at each processing timing;
performing window processing on the frequency data using a window function;
performing predetermined signal processing on the frequency data on which the window processing has been performed; and
converting the frequency data, on which the signal processing has been performed, into a time-axis data sequence,
wherein the second converting step calculates data of the time-axis data sequence from the frequency data having a[[the]] number of data points N on a[[the]] basis of a product of a coefficient W (= e2πj/N) and the frequency data on which the signal processing has been performed,
wherein the second converting step calculates the data of the time-axis data sequence using a delay parameter m whose value is determined corresponding to the window function,
wherein the second converting step calculates the data of the time-axis data sequence by using

    PNG
    media_image1.png
    61
    321
    media_image1.png
    Greyscale

where x '(n) is the data of the time-axis data sequence, h(n) is the window function, F(n) is the frequency data on which the signal processing has been performed, and r is a parameter used in the IIR system DFT.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 recites, inter alia, “the second converting step calculates the data of the time-axis data sequence by using

    PNG
    media_image1.png
    61
    321
    media_image1.png
    Greyscale

where x '(n) is the data of the time-axis data sequence, h(n) is the window function, F(n) is the frequency data on which the signal processing has been performed, and r is a parameter used in the IIR system DFT,” and Claims 10 and 11 recite corresponding features. The prior art of record does not describe or suggest these features.  Therefore, independent Claims 1, 10, and 11 (and Claims 2, 3, and 7-9 dependent therefrom) are allowable 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656